737 N.W.2d 761 (2007)
Franca FERRARI, Plaintiff-Appellee,
v.
ARAMARK SERVICES MANAGEMENT OF MICHIGAN, INC., and Banker's Standard Insurance Company, Defendants-Appellants.
Docket No. 134019. COA No. 273557.
Supreme Court of Michigan.
September 12, 2007.
On order of the Court, the application for leave to appeal the April 18, 2007 order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of granting leave to appeal, we REVERSE the order of the Court of Appeals and REINSTATE the decision of the Workers' Compensation Appellate Commission (WCAC) affirming the magistrate's award of benefits for a closed period. The Court of Appeals erred in adopting the opinion of the WCAC dissenting commissioner where there was support in the record for the decision of the WCAC. Mudel v. Great Atlantic & Pacific Tea Co., 462 Mich. 691, 614 N.W.2d 607 (2000). We REMAND this case to the Court of Appeals to consider the plaintiff's application for leave to appeal on the issue of whether the defendants may recoup benefits they voluntarily paid.
We do not retain jurisdiction.
MARILYN J. KELLY, J., would deny leave to appeal.